       Case 4:19-cr-00018-BMM Document 108 Filed 09/02/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 19-18-GF-BMM

                         Plaintiff,
                                            ORDER
           vs.

 ISSAC ELIAS SAENZ,

                         Defendant.


      Pending before the Court is the unopposed motion of the United States to

appear telephonically for the defendant’s sentencing hearing. For good cause

shown, IT IS ORDERED that counsel for the United States may appear by

telephone at the sentencing hearing set for September 3, 2020. The United States

shall make arrangements with the Clerk of Court’s office.

      DATED this 2nd day of September, 2020.




                                        1
